(Por la corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, aparece de los autos que Fidel Mier, uno de los demandados originalmente en el pleito, traspasó aparen-temente o trató de traspasar su interés en el litigio ante el tribunal;
Por cuanto, también aparece de los autos que por es-tipulación se citó a Antonio Eevilla, supuesto cesionario de dicho Fidel Mier, el cual subsiguientemente compareció;
Por tanto, teniendo esta corte la idea de que Fidel Mier *1019no es aliora parte necesaria para el fallo, por lo que no fue ■ indispensable notificarle el escrito de apelación, y habiendo la parte promovente desistido del primer fundamento de. su moción, no lia lugar a desestimar el recurso.